Hooker, J.
The facts in this case are substantially the same as those in the case of H. A. Moore against the same appellees decided at this term, and the decree appealed from, dated November 21st, 1899, is to the same effect, and the assignment of errors are the same as in-that case. It is, therefore, ordered, adjudged and decreed,- that for the reasons stated in the said case of- H. A. Moore v. Mary A. Clem, at al., the final decree appealed from dated November 21st, 1899, is reversed at the cost of appellees, and the cause remanded for further proceedings in accordance with law.